Citation Nr: 1300137	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  08-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a left hip replacement, to include as secondary to service-connected right knee disability status post knee replacement.  

3.  Entitlement to an effective date earlier than January 3, 2008 for the award of service connection for a right knee disability status post knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the claims file is currently held by the RO in Houston, Texas.

In February 2009, the Veteran testified before a decision review officer (DRO) at the Jackson RO.  A transcript of the hearing is of record.  

In March 2012, the Veteran submitted a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance).  The form was completed by a physician and dated May 2011.  The examination was not accompanied by any statement from the Veteran, but the Board interprets the submission of the March 2012 VA Form as initiating a claim for entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Left hip osteoarthritis status post hip replacement was not present in service or until years thereafter, is not etiologically related to any incident of service, and is not caused or aggravated by a service-connected disability.

2.  The Veteran did not file a claim for entitlement to service connection for a right knee disability prior to January 3, 2008.


CONCLUSIONS OF LAW

1.  Left hip osteoarthritis status post hip replacement was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  

2.  An effective date earlier than January 3, 2008 for the award of service connection for a right knee disability status post knee replacement is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran contends that service connection is warranted for residuals of a left hip replacement as they were incurred secondary to a service-connected right knee disability, status post knee replacement.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection is also granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Turning first to whether service connection is warranted on a secondary basis, the record clearly establishes the presence of a current disability.  The Veteran was diagnosed with severe osteoarthritis of the left hip in November 2003 by a private physician and underwent left hip replacement surgery in January 2004.  He has continued to receive treatment for complaints of left hip pain at various VA facilities and was diagnosed with residuals of a left total hip arthroplasty upon VA examination in April 2009.  

Although the record establishes that the Veteran has a current left hip disability, the weight of the evidence does not demonstrate that the disability was caused or aggravated by a service-connected right knee condition.  The Veteran has not submitted any competent medical evidence in support of his claim, and none of his treating physicians have provided a medical opinion linking the left hip disability to the right knee.  In fact, the only medical opinion of record, that of the April 2009 VA examiner, weighs against the claim.  After reviewing the claims file and physically examining the Veteran, the VA examiner concluded that the Veteran's left hip disability was more likely due to the age-related progression of degenerative joint disease.  This finding was based on the age of the Veteran and the characteristics of his disability, including the lack of a change to the mechanical axis of the right knee which would indicate a secondary condition.  The April 2009  medical opinion was fully explained, based on an accurate presentation of the facts, and was rendered following review of the claims file.  The Board has therefore afforded it significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the Veteran's statements linking his left hip replacement to the service-connected right knee disability, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of his left hip disability simply cannot be accepted as competent evidence and is clearly outweighed by the medical opinion against the claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection on a secondary basis. 

Turning to whether service connection is warranted on a direct basis, the Veteran has not contended that he experienced any symptoms of left hip pain during military service.  His service records are negative for evidence of the disability and there is no documentation of left hip arthritis within a year after separation to allow for service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  The earliest evidence of a left hip disability dates November 2003, almost 50 years after the Veteran's discharge from active duty service, when he was diagnosed with osteoarthritis by a private physician.  In addition, the record does not demonstrate the presence of a nexus between the Veteran's residuals of a left hip replacement and any incident of active duty service, to include a report of continuity of symptoms since service.  

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's residuals of a left hip replacement were incurred secondary to the service-connected right knee disability or active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and a service-connected disability or active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Earlier Effective Date Claim

Service connection for status post right knee replacement with intermittent knee pain was awarded in the May 2008 rating decision on appeal.  An initial 30 percent evaluation was assigned effective January 3, 2008.  The Veteran contends that an earlier effective date is warranted for the award of service connection as he filed an informal claim with his representative in August 2007 before his formal claim was received by VA.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2012).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

On January 3, 2008, VA received the Veteran's Form 21-526, a formal claim for compensation and/or pension for a right knee disability.  Service connection was granted in the May 2008 rating decision on appeal and an effective date of January 3, 2008 was assigned-the date of receipt of the Veteran's claim.  The claims file does not contain any earlier communications from the Veteran indicating an intent to claim service-connected compensation benefits for a right knee disability.  Although the record does contain a statement from the Veteran dated August 2007 and identifying itself as an informal claim for service connection, this statement was not received by VA until June 25, 2008.  The Veteran may have submitted the statement to his representative prior to January 2008, but it was not received by VA until June 2008, six months after the currently assigned effective date for the award of service connection.  38 C.F.R. § 3.400 clearly states that the appropriate method for determining an effective date is the date of receipt of a claim.  Therefore, the statement dated by the Veteran in August 2007 cannot serve as the basis for an earlier effective date for the award of service connection as it was not received by VA until June 2008.  

The claims file also contains private medical records documenting treatment for a right knee disability prior to January 2008.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Similarly, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  Therefore, the private treatment records dated before January 2008 cannot serve as the basis for an earlier effective date for the award of service connection.  

As the Veteran did not file a claim for service-connected compensation for a right knee disability prior to January 3, 2008, he is already in receipt of the earliest possible effective date for the award of service connection.  As there is no legal basis for an effective date earlier than January 3, 2008 for the award of service connection, the claim must be denied.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for service connection, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2008 letter.  The appeal regarding the effective date arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for the right knee disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  Rather, the Veteran's appeal as to the effective date assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  Section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The October 2008 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant criteria used for evaluating the effective date at issue.  The appellant was thus informed of what evidence would be used in determining his claim.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve earlier effective date for the benefit at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist has been met in this case. 

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  VA also attempted to obtain records from the Social Security Administration (SSA), but a December 2008 response from SSA indicated that the Veteran's records had been destroyed.  Additionally, the Veteran was provided a proper VA examination in April 2009 in response to the claim for service connection for a left hip disability as secondary to a service-connected right knee disability.  Although the April 2009 VA examiner did not provide a medical opinion addressing whether service connection was warranted for the left hip disability as directly due to service, the record does not contain any competent evidence of a possible association between the disability and active duty.  The Veteran has not alleged that his left hip disability was incurred due to service and he testified in February 2009 that he did not experience any hip pain during military service.  A medical opinion or examination addressing service connection on a direct basis is therefore not required by the duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for residuals of a left hip replacement, to include as secondary to service-connected right knee disability status post knee replacement, is denied.  

Entitlement to an effective date earlier than January 3, 2008 for the award of service connection for a right knee disability status post knee replacement is denied. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered on the claim for entitlement to service connection for bilateral hearing loss.  Specifically, the Veteran should be provided another opportunity to report for a VA audiological examination. 

The Veteran failed to report for VA audiological examinations scheduled in July and November 2010.  In April 2011 he informed VA that he was not able to appear for VA examinations as he was legally blind and had no transportation to the scheduled examinations.  Typically, when a veteran fails to report for a VA examination scheduled in conjunction with an original compensation claim, the claim is rated based on evidence of record if good cause for the failure to report is not submitted.  38 C.F.R. § 3.655(a), (b).  However, the record contains evidence that the Veteran's situation may have changed and he may be able to appear for a VA examination.  His representative reported in the November 2012 appellant's brief that the Veteran had arranged transportation with a private company to VA medical facilities.  The Veteran's virtual claims file also contains treatment records of various recent medical appointments at the Harlingen VA Community Based Outpatient Clinic (CBOC). The Veteran's appearance at the VA facility for recent treatment indicates that he may be able to report for a VA examination.  

The record also contains competent evidence of a possible association between the Veteran's hearing loss and active duty service.  In September 2008, a private audiologist found that the Veteran's hearing loss was consistent with noise-induced hearing loss.  The Veteran also testified in February 2009 that he was exposed to loud noises during his active duty service as an Air Force jet mechanic.  A VA examination is therefore required by the duty to assist.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Upon remand, VA should contact the Veteran and determine whether he is able and willing to report for a VA audiological examination.  If the Veteran indicates that he can report, a VA audiological examination should be scheduled at a VA medical facility convenient for the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and determine whether he is currently willing and able to report for a VA audiological examination.  The Veteran should also be asked to identify the VA medical facilities that are most conveniently located to him. 

2.  If the Veteran indicates that he is able and willing to report for a VA examination, afford him a VA audiological examination at a convenient VA medical facility to determine the nature and etiology of the claimed hearing loss.  The claims file must be made available to the examiner and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any diagnosed hearing loss is etiologically related to any incident of the Veteran's active service, to include his reported service as a jet mechanic with accompanying noise exposure.  

For the purposes of this examination, the examiner should assume that the Veteran served as a mechanic during active service and incurred some noise exposure.  A complete rationale should be provided for all expressed opinions.  

3.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


